Exactly one year ago, 
on 30 September 2013, I had the unsurpassed glory of 
delivering my maiden address to the General Assembly 
(see A/68/PV.21), and I used that occasion to pay homage 
to the great architects of world peace who fostered the 
birth and initial dynamics of our United Nations. In so 
doing, I used the principles set out in the Charter of the 
United Nations as a ready compass to set my course 
as I navigated the issues that occupied the forefront 
of our attention at that time, under the captaincy of 
former President John Ashe, who successfully piloted 
our Organization of peace through the turbulent seas of 
global uncertainty.

The issues that commanded the attention of the 
international community then included global terrorism 
and the tensions in the Middle East and the Korean 
peninsula. Those were compounded by concerns 
around geopolitical conflicts and unresolved trade 
issues, as well as trade and macroeconomic approaches 
that favoured industrialized countries to the detriment 
of developing nations.

Given that in nature’s irreversible onward 
march, unresolved problems are brought forward and 
compounded by succeeding problems, this year the 
General Assembly has convened at a time of increased 
turmoil. Since our discussions last September, it is 
undoubtedly the case that dissension and conflict 
have increased in the Middle East — the arena 
that inevitably sets the price for petroleum and its 
associated products, which are utilized by the peoples 
of the global community, rich or poor. On the other 
hand, the benefits expected from the end of the Cold 
War, with the potential for normalizing relations on the 
European continent and in lands and regions far distant 
from Europe, now seem to be doubtful of fulfilment, 
as signs, tensions and pressures once associated with 
the Cold War are evolving, bringing about renewed 
concerns for the international community as a whole.

When such tremors emerge, it is much harder for 
small States like ours to get the attention of the major 
Powers with regard to the evaluation and discussion 
of our own issues and objectives. Those can be 
successfully resolved only if the dominant members of 
the international community can relate to them, without 
the positions and tensions that emphasize allegiance on 
the part of small Powers to this or that side. That is 
why we, from our small corner of the globe, venture to 
express the view, in this most significant of international 
forums, that the tensions and the tendencies towards 
war now emerging should be subordinated to the search 
for solutions in which the principles and objectives of 
the Organization, particularly its preference for the 
negotiated resolution of conflicts, are pursued as far 
as practicable. The escalating conflicts have negative 

effects on the access of small States to the attention 
of larger Powers, and therefore they retard the positive 
contribution of the international community to our own 
concerns.

In that connection, we have observed, with a 
certain disquiet, tendencies in Europe that indicate a 
possible resumption of the Cold War on that continent. 
We believe that that can only be disadvantageous to 
small countries like ours, because in forums such as 
this we tend to find a return to demands for automatic 
commitment to one side or the other. As a small country, 
we have called for negotiations to prevail in the pursuit 
of the rearrangement of continental European relations, 
following the dissolution of the Soviet Union and the 
Warsaw Pact. Despite being a small country far away 
from the situation in Europe, we have long had, and 
continue to have, an integral relationship with that 
continent. It is particularly on that basis that we call for 
diplomacy to prevail, and we have been gratified to see 
recent signs indicating that that is likely to be the path 
pursued on the European continent.

We are relieved to see that the contentions in the 
Middle East, specifically in respect of the Palestine 
issue, have returned to the negotiating table. That is in 
concert with earlier developments relating to contentions 
between the NATO Powers and Iran, as the various 
parties were able to adopt postures of mutual discussion 
and engagement. That has led recently to what seems to 
be jointly negotiated stances to the extremely complex 
situation in Syria and to the emergence of the so-called 
Islamic State, which has been spreading disorder and 
contention in the wider Middle East.

From our perspective, we can only express the wish 
that negotiations and cooperation among the larger 
Powers and between themselves and other Middle 
East countries continue, even as some members of the 
international community felt it necessary to resort to the 
use of force in the area. We reaffirm, even in the midst 
of great global complexity, our country’s commitment 
to the peaceful resolution of disputes.

While many developments in our world hold the 
seeds of our region’s continued marginalization, we also 
want to accentuate the more positive trends emerging 
in the international community that are leading to the 
creation of space in our global arena. Consequently, 
Saint Lucia is encouraged by the possibility of 
enhanced flexibility in decision-making being 
permitted to members of the international community 
via the emergence of large, developing States in such a 
manner that they are now characterized as increasingly 
significant actors in decision-making relating to the 
resolution of global issues.

When I addressed the Assembly last year, I referred 
to the emergence of institutions such as the Union 
of South American Nations, which includes some 
members of the Caribbean Community (CARICOM), 
and to the Bolivarian Alliance for the Peoples of Our 
America — Peoples’ Trade Agreement (ALBA). They 
have opened up opportunities for assisting our countries 
to meet the Millennium Development Goals, to which 
we are all committed.

Saint Lucia reiterates its appreciation for the 
work of ALBA, an institution committed to assisting 
countries without requiring ideological commitment 
to this or that position but recognizing the priority of 
economic and social development and preferring the 
peaceful resolution of disputes above all other concerns. 
In consonance with that posture, we commend the 
Bolivarian Republic of Venezuela for its contribution to 
the Ebola eradication budget, and Cuba for its dispatch 
of 156 doctors to West Africa to assist in the fight 
against the deadly Ebola virus.

Saint Lucia welcomes the initiative by Brazil, 
India, China and South Africa, along with Russia, to 
extend and deepen the assistance available to other 
developing countries, thereby widening the scope 
for their advancement towards the achievement of 
the Millennium Development Goals. Specifically, 
we would mention the establishment of the New 
Development Bank, which further facilitates the efforts 
of developing countries for economic reconstruction. 
The establishment of the World Trade Organization and 
the single-minded immediacy with which it has pursued 
international trade liberalization have threatened the 
very foundations of our economies, particularly in 
agriculture, which has suffered sudden and certain 
destruction. From our perspective, therefore, another 
dimension has been added to the efforts of small States 
such as Saint Lucia to navigate the consequences of 
sudden international economic liberalization and 
globalization.

In that context of the emergence of new balances of 
economic and political power and new flexibilities in 
the use of diplomacy, including within our hemisphere, 
Saint Lucia once again reiterates its plea for the removal 
of the blockade imposed against the Republic of Cuba. 
More specifically, my Government calls for the removal 


of Cuba from the so-called terrorist watch-list. That is a 
residual effect of the Cold War, which is over.

Given the scourge of the traffic in narcotics in 
particular, we call for further cooperation among all 
countries in the hemisphere and a setting aside of the old 
Cold War postures as necessary conditions for balanced 
development and peace. A specific example of where 
that applies relates to our efforts in pursuing collective 
arrangements and unimpeded cooperation against 
the menace of the movement of narcotics through the 
Caribbean Sea and their decimating march across the 
moral, social and economic fabric of our region. The 
drug barons make no ideological distinctions among 
countries as they continue to exploit weaknesses 
deriving from outmoded political stances that impede 
effective regional cooperation. As we all know, those 
pursuing the sale of narcotics make special efforts 
to attract the youth of our countries, compromising 
the essential resource base for our future economic 
development and social stability.

Once again, I draw the attention of this body 
to Saint Lucia’s firm and consistent belief that the 
historical anomalies of the Cold War still in our 
international system should not be allowed to inhibit 
the contribution of countries desirous of participating 
in, and enhancing, the advancement of developing 
countries simply because there are issues surrounding 
their particular status.

In that connection I would refer, as I did on behalf 
of the Government of Saint Lucia last year, to the 
participation of Taiwan in international organizations, 
particularly those that focus on technical arrangements 
or the resolution of important issues that are of 
value to the international system as a whole or to its 
member States. My country again makes a plea for 
fuller participation by Taiwan, particularly in the 
World Health Organization and the International Civil 
Aviation Organization. Taiwan has the experience 
of engaging in a technological revolution that has 
enhanced its economic development and the welfare of 
its people, and in many respects that State has become 
a viable economic development model for small States. 
Hence we believe that the Government and people of 
Taiwan have much to offer developing countries, and so 
we would support any institutional initiative that would 
allow that country to make a contribution through those 
mechanisms of the United Nations that are devoted 
to solutions to issues of technological, economic and 
social development.

I shall now turn to the theme of this year’s 
General Assembly, “Delivering on and implementing 
a transformative post-2015 development agenda”, 
to navigate two issues of paramount importance to 
Saint Lucia as a small island developing State. At 
this juncture, I must congratulate the President of the 
Assembly and his country, Uganda, on this theme, 
which is charged with invaluable significance for 
my region and for Africa, as we are challenged in 
building an impregnable substratum of economic and 
technological self-determination to successfully deal 
with the development challenges of our times.

First, speaking of Africa and the Caribbean region 
in that context, I come to a matter of great historical 
and contemporary concern to the people of Saint Lucia 
and the Caribbean Community as a whole, which I 
adumbrated in my address to this body last year. It is 
the issue of the need for the metropolitan Powers to 
come to terms with the manner in which the Caribbean 
States were historically created and organized and the 
consequences of that for their standing and situation in 
today’s world. Specifically, at their meeting in July 2014, 
the Heads of Government of the Caribbean Community 
decided that a case for reparations should be elaborated 
beyond the relationship between ourselves and the 
relevant European Governments and that Caribbean 
States should, in seeking support for that objective, 
“advance the reparations case during the sitting of the 
United Nations General Assembly in 2014”.

I carry out that mandate now on behalf of the 
Government and the people of Saint Lucia, who, in 
concordance with the peoples of other CARICOM 
member States, seek the award of reparations as a 
specific way in which those who in centuries past 
held the reins of power without accountability can 
now in recompense make a specific contribution to 
the nation-building programmes of our Governments 
beyond existing commitments. In that regard, we make 
a case for reparations as a matter of principle.

Secondly, Saint Lucia has welcomed the 
deliberations of the third International Conference on 
Small Island Developing States, held in Samoa earlier 
this month, and the efforts made in that regard by the 
United Nations. The recent Samoa Pathway conclusions 
have re-emphasized the persistent and peculiar 
problems inhibiting the development of small island 
developing States (SIDS). In the words of the recent 
SIDS declaration, there is an insistence that “small 
island developing States remain a special case for 


sustainable development”, without which “success will 
remain difficult”. As the Commonwealth Secretariat 
recently pointed out, research has shown that countries 
most exposed to preference loss are mainly SIDS, 
such as Saint Lucia, Saint Kitts and Nevis, Dominica, 
Jamaica, and Saint Vincent and the Grenadines. From 
our regional point of view, the Caribbean Community’s 
continental States of Belize and Guyana are included 
in that list.

The Commonwealth Secretariat has also shown 
that, while the compound annual growth rate of per 
capita income of SIDS between 1970 and 2000 was 
0.73 per cent, that of the world economy was almost 
three times higher, at 2.07 per cent; and that, in the 
period between 2002 and 2012, SIDS had one of the 
lowest compound annual growth rates, at 1.23 per cent, 
as compared to 4.96 per cent for developing countries, 
4 per cent for least developed countries and 3.23 per 
cent for sub-Saharan Africa.

The Saint Lucia Government wants the 
recommendations of the Samoa Conference to be given 
the international attention that they deserve. That is 
critical, considering the fact that along with the specific 
problems that have been identified as continuing to 
inhibit sustainable development, the instability of the 
present international economic system only serves to 
aggravate the precarious position of small States. In 
that connection, we stress, as we did when addressing 
the Assembly last year, the importance of assistance 
arrangements, including further development of the 
Adaptation Fund so that our countries can cope with 
the negative effects of sea level rise.

In view of Saint Lucia’s urgent requirements, 
we also emphasize assistance for the construction of 
facilities that can protect our countries against untimely 
natural disasters due to climate change. Losses from 
disasters in SIDS continue unabated and continue to 
outstrip our capacity to cope. Over the past decade, 
many SIDS have lost considerable momentum in their 
development progress by having to contend with post-
disaster rehabilitation and reconstruction costs, which 
invariably have brought increased debt. The Caribbean 
has been a particular victim of those events since I 
spoke here last year, and we hope that following the 
recent Samoa Conference, a certain urgency will be 
attached to the matter.

Saint Lucia would like to reiterate a few points.

First, we emphasize the persistent use of diplomacy 
as a prime instrument for the pursuit of normalized 
relations among all States.

Second, the rapidly changing nature of international 
relations mandates the need to subject the United 
Nations system to new levels of critical examination, 
with the central objective of strengthening the internal 
machinery of our Organization and reforming it to truly 
reflect today’s geopolitical reality.

Third, we must as an international community do 
all within our power to ensure that the Cold War does 
not resume even though the post-Cold War dividends 
have not yet materialized for much of humankind. Now 
is an excellent time to divest ourselves of any residual 
effects of the Cold War, such as the blockade imposed 
on our sister island of Cuba and to remove Cuba from 
the so-called terrorist watch list.

Fourth, we make a plea for reparations as a matter 
of principle.

Fifth, we must take advantage of new, meaningful 
opportunities for cooperation and partnership, not 
only with traditional partners but also, setting aside 
long-standing geopolitical contentions, with a range of 
non-traditional partners, such as Taiwan.

Sixth, developed countries should not pursue trade 
and macroeconomic approaches that are detrimental to 
the well-being of small island developing States.

Seventh, we must determine a clear and effective 
strategy by which SIDS can translate the outcomes of 
the Samoa Conference into concrete results — results 
that build on existing international commitments and 
include the means of implementation to support the 
national and regional development efforts of SIDS. 
Without that, the Samoa Conference could be construed, 
in the words of the late Martin Luther King, Jr., “as a 
meaningless drama on the stage of history ... shrouded 
with the ugly garments of shame”.

Eighth, Saint Lucia stands for freedom, democracy, 
non-discrimination, sustainable development, poverty 
eradication and special and differential treatment for 
SIDS, all of which are important ingredients of our 
most precious pursuits and aspirations: peace and 
prosperity for our people, the recovery and resilience 
of our Caribbean region and stability and security in 
our world.


Finally, it is fitting and opportune that as we ponder 
the possibilities of “Delivering on and implementing 
a transformative post-2015 development agenda”, 
we deliberate carefully on the opportunities and 
alternatives to the current world order. We must look 
to our past to understand our present, and we must plan 
our future by analysing our present and applying the 
lessons of our past. It is in that connection that I feel 
compelled to conclude by inviting careful consideration 
of the words of the late United States President 
Woodrow Wilson, who asserted America’s historical 
leadership and commitment to international democracy 
and freedom in these words: “We shall fight ... for a 
universal dominion of right by such a concert of free 
peoples as shall bring peace and safety to all nations”.

